Opinion issued April 2, 2009













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00583-CR
____________

BERTRAND LANCKSWEERT, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 46733



 
MEMORANDUM  OPINION
          On March 4, 2009, appellant filed a motion to dismiss the above-referenced
appeal.  At the time that the motion was filed, it did not comply with the Texas Rules
of Appellate Procedure because it was signed by an attorney who was not appellant’s
counsel of record and because no notice of appearance of new counsel or designation
of new lead counsel had been filed.  See Tex. R. App. P. 6.1(c), 6.2, 42.2(a). 
Accordingly, on March 10, 2009, this Court order appellant’s motion to dismiss taken
with the case.  
          On March 13, 2009, appellant filed a designation of new lead counsel, which
complies with Texas Rule of Appellate Procedure 6.1(c), and which designates as
appellant’s lead counsel the same attorney who signed the March 4, 2009 motion to
dismiss the appeal.  See Tex. R. App. P. 6.1(c).  The March 13 designation of new
lead counsel cures the defect in appellant’s March 4, 2009 motion to dismiss the
appeal, so that the motion to dismiss now complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, Appellant’s March 4, 2009
motion to dismiss the appeal is granted, and the appeal is dismissed.  The Clerk of
this Court is directed to issue the mandate within 10 days of the date of this
memorandum opinion.  See Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.
Do not publish.  See Tex. R. App. P. 47.2(b).